lip, 2&-03

                             JAMAL   MARTINEZ   HANCOCK   #1133210
                               899 F.M. 632 Connally Unit
                                  Kenedy , Texas 78119
                                                                MOTION DENIED
March 24'2015                                                   DATE: M^±l_-
ABEL ACOSTA                                                     ray- P {y                   -
COURT OF CRIMINAL APPEALS CLERK                                      *- '             ___——
P.O.BOX 12308,Capitol Station
Austin       ,    Texas   78711

RE:    Tr. Ct. No.926994-B ; WR-76,398-03 NOTICE OF APPEAL                     AND MOTION
       FOR       EXTENSION    TO   FILE   APPEAL.


Dear    Clerk,

Please find enclosed Applicant's Notice of Appeal and Motion for
for Extension of time to file Appeal,could you please bring these
to the attention of                the court promptly.
      Also enclosed is a self addressed stamped envelope,could you
please date stamp this letter and return it to me,so that I will
know that you have in all things received and filed the foregoing
with the Court of Criminal Appeals.
      I want to thank you in advance for your time and help in this
matter.




                                                             Respectfully submitted,




                                                             JAMAL    MARTINEZ        HANCOCK




                                                             COURT OFCRIMINAL APPEALS
                                                                            27 2015
                                    CAUSE      NO.        926994-B


EX PARTE                                             §                      IN THE 179TH DISTRICT

JAMAL MARTINEZ HANCOCK,                              §                              COURT OF

Applicant (Pro se)                                   §                      HARRIS COUNTY , TEXAS

              NOTICE   OF    APPEAL      AND   MOTION       FOR    EXTENSION       OF    TIME


TO    THE   HONORABLE       COURT   OF   CRIMINAL          APPEALS     :

      COMES NOW , Applicant Jamal Martinez Hancock (Pro se)                                     , pursuant
to Texas Rules of Appellate Procedure., Rule 25.2(c) to give Notice
of Appeal of this Court's denial of applicant's writ of habeas
corpus in the above styled cause.

                             MOTION      FOR   EXTENSION          OF   TIME



      Pursuant to Tex. R. App. Proc ,Rule |'10p5(b), applicant respectfully
request an Extension of Time to file appeal of this Court's denial
of applicant's writ of habeas corpus in the above styled cause ,
and in support applicant will show the following :
                                                     I.


     The reason for this requset is that on the day I received the
court's       notice   of   denial,which         was       March   17,2015,this              institutional

unit    was    on an   institutional           lockdown.. and.; now that                it    is over   ,

today March 24,2015 is the first day I have been allowed full access
to courts through the unit law library.
     Applicant respectfully ask that he be granted (30)Thirty Days
extension so that I may research,draft and file an intelligent
appeal.


                                                                           Respectfully Submitted




                                                                           Jamal   Martinez       Hancock

                                                                           T.D.C.J.-ID#01133210